MEMORANDUM **
Leticia Calderon Garcia, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals, dismissing her appeal from the immigration judge’s denial of his application for cancellation of removal.
We lack jurisdiction to consider petitioner’s challenge to the agency’s discretionary determination that petitioner failed to demonstrate exceptional and extremely unusual hardship to her qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)®; Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
In addition, petitioner failed to raise a meritorious equal protection claim, when she argued that the application of the exceptional and extremely unusual hardship standard to her United States citizen children violated their constitutional rights. See Urbano de Malaluan v. INS, 577 F.2d 589, 594 (9th Cir.1978) (impact of petitioner’s removal on United States citizen children does not raise constitutional problems).
PETITION FOR REVIEW DISMISSED in part, and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.